Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Taylor et al. (20150088630).
As per claims 1, 12,
Gao discloses a method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device comprising:


displaying the result of the user’s e-commerce transaction associated with the application of said at least one benefit (par 25, 27).
Gao does not explicitly disclose:
after checking for at least one benefit relative to the purchase selected by the user, prompting the user to request application of said at least one benefit; and
after receiving input from the user confirming application of said benefit, displaying a modal to the user operative to indicate that benefits are at least being identified.
However, Winters discloses:
after checking for at least one benefit relative to the purchase selected by the user, prompting the user to request application of said at least one benefit; and
after receiving input from the user confirming application of said benefit, displaying a modal to the user operative to indicate that benefits are at least being identified.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winter’s after checking for at least one benefit relative to the purchase selected by the user, prompting the user to request application of said at least one benefit; and after receiving input from the user confirming application of said benefit, displaying a modal to the user operative to indicate that benefits are at least being identified to Gao’s method for providing e-commerce information associated with 
Gao does not explicitly disclose:
upon determining that the user has navigated to said checkout interface, and prior to the user initiating the e-commerce transaction, identifying and applying at least one benefit relative to a purchase selected by the user.
However, Taylor discloses:
upon determining that the user has navigated to said checkout interface, and prior to the user initiating the e-commerce transaction, identifying and applying at least one benefit relative to a purchase selected by the user (par 19, 60). Taylor discloses an e-commerce system that encourages a shopper to share online purchases on social media by providing an incentive prior to checkout.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Taylor’s upon determining that the user has navigated to said checkout interface, and prior to the user initiating the e-commerce transaction, identifying and applying at least one benefit relative to a purchase selected by the user to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to allow retailers to provide additional incentives for online consumers to purchase products online and to promote their online purchases to those they may be more likely to influence. (Taylor par 11)


	As per claim 2,
	Winters discloses said page element comprises one element selected from the group consisting of keyword and image within said checkout interface (par 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winter’s said page element comprises one element selected from the group consisting of keyword and image within said checkout interface to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to process transaction data, such as records of payments made via credit cards, debit cards, prepaid cards, and provide information based on the processing of the transaction data.
As per claim 3,
Gao discloses the step of checking for at least one benefit is conducted as a background process which is not visible on the checkout interface (par 116, 138).


As per claim 4,
Gao discloses the step of prompting the user to request application of said at least one benefit is conducted after completion of the step of checking for at least one benefit relative to a purchase selected by the user (par 27).
As per claim 7,

As per claim 13,
Gao discloses said software program is configured to be executed at least partially on a client device operated by the user (par 136).
As per claim 14,
Gao discloses said software program is configured to be executed at least partially on an application server (par 11).
As per claim 15,
Gao discloses said software program is configured to receive and store user preferences relative to a set of merchants at which the system is operative (par 54).
As per claim 16,
Gao discloses said software program is configured to receive and store user preferences relative to a set of benefits to be identified by the system (par 54).
As per claim 17,
Gao discloses monitoring a user’s interaction with an e-commerce interface comprises monitoring a URL associated with said e-commerce interface (par 116, 138).
As per claim 18,
Gao discloses monitoring a user’s interaction with an e-commerce interface comprises monitoring a page element associated with said e-commerce interface (par 116, 138).
As per claim 19,

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winter’s said page element comprises a keyword associated with said checkout interface to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to process transaction data, such as records of payments made via credit cards, debit cards, prepaid cards, and provide information based on the processing of the transaction data.
As per claim 20,
	Winters discloses said page element comprises an image associated with said checkout interface (par 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winter’s said page element comprises an image associated with said checkout interface to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to process transaction data, such as records of payments made via credit cards, debit cards, prepaid cards, and provide information based on the processing of the transaction data.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Taylor et al. (20150088630) further in view of Linevsky et al. (20160012499).
As per claim 5,
The Gao, Winters and Taylor combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal for approximately between 3 and 4 seconds.
However, Linevsky discloses:
the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal for approximately between 3 and 4 seconds (par 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Linevsky’s the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal for approximately between 3 and 4 seconds to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to provide data feeds from multiple merchants and process to build a product database and where a server retrieves product data and serves it to users browsing the electronic catalogs.
As per claim 6,
Linevsky discloses:
the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal until the step of 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Linevsky’s the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal until the step of identifying and applying at least one benefit relative to a product selected by the user is complete to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to provide data feeds from multiple merchants and process to build a product database and where a server retrieves product data and serves it to users browsing the electronic catalogs.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Taylor et al. (20150088630) further in view of Zhow et al. (20160189137).
As per claim 8,
The Gao, Winters and Taylor combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
said at least one benefit comprises a cashback percentage provided from a merchant to the user relative to the purchase selected by the user.
However, Zhow discloses:
said at least one benefit comprises a cashback percentage provided from a merchant to the user relative to the purchase selected by the user (claim 1).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Taylor et al. (20150088630) further in view of Almeida (20120022976).
As per claim 9,
The Gao, Winters and Taylor combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
said at least one benefit comprises presentation to the user of at least one competing e-commerce interface associated with the purchase selected by the user.
However, Almeida discloses:
said at least one benefit comprises presentation to the user of at least one competing e-commerce interface associated with the purchase selected by the user (par 211).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Almeida’s said at least one benefit comprises presentation to the user of at least one competing e-commerce interface associated with the purchase selected by the user to Gao’s method for providing e-commerce information associated .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Taylor et al. (20150088630) further in view of Sadri et al. (20150254365).
As per claim 10,
The Gao, Winters and Taylor combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
said at least one benefit comprises a loyalty benefit associated with a merchant or financial institution.
However, Sadri discloses:
said at least one benefit comprises a loyalty benefit associated with a merchant or financial institution (par 86).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sadri’s said at least one benefit comprises a loyalty benefit associated with a merchant or financial institution to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide consumer with content available over a wide-area network, and methods, techniques, structures for determining whether to provide an alternate web page. 
As per claim 11,

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sadri’s said loyalty benefit comprises a customer shipping program to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide consumer with content available over a wide-area network, and methods, techniques, structures for determining whether to provide an alternate web page. 
Response to Arguments
Applicant Remarks filed on 3/25/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Taylor et al. (20150088630) to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621